Per Curiam.
The plaintiff in this case, a man thirty-five years of age, while riding on his bicycle on Brunswick avenue, in the town of Linden, was run down and very seriously injured by a bus belonging to the defendant company. The trial of the cause resulted in a verdict in favor of the plaintiff, the jury awarding him $40,000 as compensation.
The only ground upon which we are asked to set this verdict aside is that it is manifestly excessive. Our examination of the proofs leads us to the conclusion that this contention is justified. If the plaintiff will consent that the verdict be reduced to $30,000, he may enter judgment for that amount. Otherwise the rule to show cause will be made absolute.